

EXHIBIT 10.46


 
[LETTERHEAD OF SEARS HOLDINGS]




March 23, 2016




Dr. Stephan H. Zoll


Dear Stephan,


We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as President, Online, reporting to Edward Lampert, Chief Executive
Officer. Your start date is to be determined and you will be employed by Sears
Holdings Management Corporation. Your work location will be SHC’s Corporate
Headquarters located in Hoffman Estates, Illinois. This letter serves as
confirmation of our offer, subject to all of the contingencies listed below.

The key elements of your compensation package and the other conditions of your
employment are as follows:
•
Annual base salary at a rate of $725,000.

•
Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual target incentive opportunity of 100% of your base salary. Any
payment under the AIP will be paid by April 15th of the following fiscal year,
provided that you are actively employed as of the payment date. Further details
regarding your AIP target award will be provided to you following your start
date.

•
Notwithstanding the foregoing, provided you are actively employed on the AIP
payment date for the applicable fiscal year’s AIP, for the following fiscal
years, your AIP bonus will be no less than the guaranteed amount indicated
below:



Fiscal Year
Guaranteed Amount
2016
$725,000
2017
$725,000



Payment of the foregoing guaranteed amount is subject to offset for amounts you
may owe to the Company to the maximum extent permitted by law.
•
Participation in the SHC long-term incentive programs (“LTI”):  Your target
incentive opportunity under the SHC LTI will be 103% of your base salary. Your
2016 LTI target opportunity will be calculated without pro-ration through
February 2, 2019, the last day of SHC’s 2018 fiscal year and the last day of the
2016-2018 LTI performance period. SHC’s LTI is comprised of two separate
programs: (i) Cash Long-Term Incentive Plan (“Cash LTI”), a time-based vesting
program; and (ii) Long-Term Incentive Program (“LTIP”), a performance-based
program. For 2016, Cash LTI is 25% of your total LTI target opportunity, and
LTIP is 75% of the total. Further details regarding your SHC LTI target award
and both programs will be provided to you following your start date.







--------------------------------------------------------------------------------


Dr. Stephan H. Zoll
March 23, 2016
Page 2






•
A special cash award of One Million Nine Hundred Thousand Dollars ($1,900,000)
(“Special Cash Award”). This award will be earned progressively as of the dates
indicated below:



 
Amount
Start Date
$500,000
1st Anniversary of Start Date
$900,000
2nd Anniversary of Start Date
$250,000
3rd Anniversary of Start Date
$250,000



Payment under the Special Cash Award will be made within thirty (30) days after
the applicable date indicated above, provided you are actively employed on the
applicable anniversary date. Payment will be subject to all applicable tax
withholding and is subject to offset for amounts you may owe to the Company, to
the maximum extent permitted by law. In the event that your employment with the
Company terminates for any reason prior to an applicable anniversary date, you
will not be entitled to receive any unpaid portion of the Special Cash Award.


Payment of the Special Cash Award is subject to the following:


•
If SHC involuntarily terminates your employment for Cause (as defined in the ESA
referenced below) or you voluntarily terminate your employment without Good
Reason (as defined in the ESA referenced below), you will be obligated to repay
some or all of the Special Cash Award as follows:



Date of Termination
Repayment Obligation
Prior to or on 1st anniversary of start date
Must repay 100% of Special Cash Award received
After 1st anniversary of start date but prior to or on 2nd anniversary of start
date
Must repay $58,333 for each month from the month in which falls the Date of
Termination until the date that would have been your 2nd anniversary; in
counting months for this purpose, if the Date of Termination is more than
halfway through a month, such month will not be counted
After 2nd anniversary of start date
No obligation to repay any amount



In all instances where you are obligated to make repayment, the amount you would
owe will be the gross amount paid, that is, will include amounts withheld for
taxes.


•
You represent and warrant to SHC that:

(a)
except for the non-competition and confidentiality obligations you have to eBay,
which have been disclosed to SHC, as of your start date with SHC, you are not
subject to any obligation, written or oral, containing any non-competition
provision or any other restriction (including, without limitation, any
confidentiality provision) that would result in any restriction on your ability
to accept and perform this or any other position with SHC or any of its
affiliates; and,







--------------------------------------------------------------------------------

Dr. Stephan H. Zoll
March 23, 2016
Page 3






(b)
except for the board positions listed on Exhibit A, you are not (i) a member of
any board of directors, board of trustees or similar governing body of any
for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as disclosed to and approved by SHC in
advance of your start date.

In addition, you agree that you will not (1) become a member of any board or
body described in clause (b)(i) above, or (2) become a party to any agreement
described in clause (b)(ii), above, in each case without the prior written
consent of SHC, such consent not to be unreasonably withheld. Further, you agree
you will not disclose or use, in violation of an obligation of confidentiality,
any information that you acquired as a result of any previous employment or
otherwise.
 
•
You will be required to sign an Executive Severance Agreement (“Agreement”), the
Agreement provides consideration of twleve (12) months of salary continuation,
subject to mitigation, upon, for example, involuntary termination without Cause
as defined therein. In addition, the Agreement includes non-disclosure,
non-solicitation and a limited non-compete that apply following termination of
employment and regardless of whether you receive severance benefits under this
Agreement. These provisions are detailed in the Agreement, which you should
review thoroughly.

•
You will be eligible for relocation assistance in accordance with the Company’s
standard relocation policy. To receive relocation assistance, you must sign the
Relocation Repayment Agreement enclosed with this letter. Your relocation
package will include:


•
The Company’s relocation vendor will assign a local Destination Service Provider
(DSP) to assist you with settling in at your destination location. The DSP will
help you and any eligible relocating family members work with and schedule time
with real estate agents, identify financial institutions, arrange for utility
hook-ups, and obtain US driver’s licensing and registration. The DSP will also
assist your family with identifying gyms, parks, places of worship, shopping,
etc. In addition, relocation assistance will include:

•
Moving and storage of household goods; and

•
A one-time relocation lump sum payment of $35,000 (net).



The relocation lump sum payment will be made as soon as administratively
possible, but if for any reason, you do not complete your relocation by the
first anniversary of your start date, you will be required to repay SHC any
portion of the relocation lump sum already paid to you, including any taxes
withheld, unless prohibited by law within thirty (30) days of your last day
worked or first anniversary of your start date, whichever occurs first.


•
You will be provided a twelve (12) month temporary housing benefit beginning
from your start date. The benefit will include a monthly cash allowance of
$5,000 (net). This cash allowance is intended to assist you with all temporary
housing related expenses including but not limited to hotel or rent (including
security deposit), utilities, etc. This payment will be processed with the last
paycheck of each month and is subject to applicable tax withholding.







--------------------------------------------------------------------------------

Dr. Stephan H. Zoll
March 23, 2016
Page 4






•
To assist with your personal tax affairs related to your relocation, the Company
has appointed external tax consultants Ernst & Young (“E&Y”). E&Y will help you
complete your US federal and state tax returns for the tax year in which you
relocate and one subsequent tax year.  Included with this assistance, E&Y will
have a telephonic meeting with you before you relocate to discuss potential home
country and US tax implications associated with your relocation.  To the extent
some, or all, of these services are deemed imputed income and taxable to you,
the Company will add 35% of such amounts to your earnings to defray a portion of
the taxes due on the imputed income.

•
You will be covered under and subject to the terms and conditions of the
Non-Accrual Vacation Policy.

•
This offer also is contingent upon you obtaining work authorization in the
United States.



All payments in this letter will be subject to applicable tax withholding
requirements.
Stephan, we are looking forward to you joining Sears Holdings Corporation. We
are excited about the important contributions you will make to the company and
look forward to your acceptance of our offer. If you need additional information
or clarification, please call.


(Remainder of page intentionally blank; Continue next page)




--------------------------------------------------------------------------------

Dr. Stephan H. Zoll
March 23, 2016
Page 5








This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.


Sincerely,


/s/ Tiffany Morris


Tiffany Morris


Enclosures

Accepted:


/s/ Stephan H. Zoll                      _24_/_03_/_2016_
Stephan H. Zoll                        Date




--------------------------------------------------------------------------------

Dr. Stephan H. Zoll
March 23, 2016
Page 6










EXHIBIT A




Board Seats:


•
Medianet; www.medianet-bb.de

•
IFH; www.ifhkoeln.de

•
Bonagora; www.bonagora.com





